Exhibit 99.1 FAIRPOINT COMMUNICATIONS, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets Under GAAP June 30, December 31, 2008(A) 2007(A) (unaudited) (Dollars in thousands) Assets Current assets: Cash $ 11,150 $ — Restricted cash 13,400 — Accounts receivable, net 181,066 160,130 Other receivables 37,931 18,579 Materials and supplies 39,749 4,229 Other 50,420 21,180 Deferred income tax, net 22,093 9,730 Short term investments — 37,090 Total current assets 355,809 250,938 Property, plant, and equipment, net 1,884,847 1,628,066 Intangibles assets, net 227,536 2,019 Prepaid pension asset 69,977 36,692 Debt issue costs, net 28,144 — Other assets 83,071 20,457 Investments 6,938 — Goodwill 613,945 — Total assets $ 3,270,267 $ 1,938,172 Liabilities and Stockholders' Equity Current liabilities: Current portion of long-term debt $ 9,190 $ — Current portion of capital lease obligations 2,167 2,064 Accounts payable 188,606 175,866 Dividends payable 22,918 — Accrued interest payable 18,758 — Interest rate swaps 20,353 — Other accrued liabilities 76,857 47,115 Total current liabilities 338,849 225,045 Long-term liabilities: Capital lease obligations 8,196 9,936 Employee benefit obligations 179,882 408,863 Deferred income taxes 251,989 140,911 Unamortized investment tax credits 5,763 5,877 Other long-term liabilities 38,540 28,378 Long-term debt, net of current portion 2,206,777 — Interest rate swap agreements 11,191 — Total long-term liabilities 2,702,338 593,965 Minority interest 7 — Stockholders' equity: Common stock 890 538 Additional paid-in capital 777,825 484,383 Retained Earnings (470,917 ) 634,241 Accumulated other comprehensive loss (78,725 ) — Total stockholders' equity 229,073 1,119,162 Total liabilities and stockholders' equity $ 3,270,267 $ 1,938,172 FAIRPOINT COMMUNICATIONS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations Under GAAP (Unaudited) Three months ended Six months ended June 30, June 30, 2008(A) 2007(A) 2008(A) 2007(A) (Dollars in thousands) (Dollars in thousands) Revenues $ 344,690 $ 299,407 $ 627,104 $ 597,356 Operating expenses: Cost of services and sales, excluding depreciation and amortization 133,900 141,931 269,737 277,646 Selling, general and administrative expense, excluding depreciation and amortization 102,290 65,171 165,406 129,204 Depreciation and amortization 69,741 58,103 123,666 116,001 Total operating expenses 305,931 265,205 558,809 522,851 Income from operations 38,759 34,202 68,295 74,505 Other income (expense): Interest expense (45,123 ) (18,026 ) (59,645 ) (35,819 ) Gain on derivative instruments 43,123 — 43,123 — Other 264 892 1,250 1,799 Total other expense (1,736 ) (17,134 ) (15,272 ) (34,020 ) Income before income taxes 37,023 17,068 53,023 40,485 Income tax expense (13,909 ) (6,757 ) (20,366 ) (15,736 ) Net income $ 23,114 $ 10,311 $ 32,657 $ 24,749 Weighted average shares outstanding: Basic 88,725 53,761 62,077 53,761 Diluted 89,190 53,761 62,483 53,761 Earnings per share: Basic $ 0.26 $ 0.19 $ 0.53 $ 0.46 Diluted $ 0.26 $ 0.19 $ 0.52 $ 0.46 FAIRPOINT COMMUNICATIONS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows Under GAAP (Unaudited) Six months ended June 30, 2008 2007 (Dollars in thousands) Cash flows from operating activities: Net income $ 32,657 $ 24,749 Adjustments to reconcile net income to net cash provided by operating activities of continuing operations: Deferred income taxes 24,489 (11,170 ) Provision for uncollectible revenue 7,543 10,059 Depreciation and amortization 123,666 116,001 SFAS 106 post-retirement accruals 29,103 44,993 Gain on derivative instruments (43,123 ) — Other non cash items (26,406 ) (51,673 ) Changes in assets and liabilities arising from operations: Accounts receivable and other current assets (91,970 ) 3,599 Accounts payable and other accrued liabilities 10,557 (19,142 ) Other (16,221 ) — Total adjustments 17,638 92,667 Net cash provided by operating activities of continuing operations 50,295 117,416 Cash flows from investing activities of continuing operations: Acquired cash balance, net 11,552 — Net capital additions (98,348 ) (75,437 ) Net proceeds from sales of investments and other assets 235 19,489 Net cash used in investing activities of continuing operations (86,561 ) (55,948 ) Cash flows from financing activities of continuing operations: Loan origination costs (29,238 ) — Proceeds from issuance of long-term debt 1,676,000 — Repayments of long-term debt (687,491 ) — Contributions from Verizon 344,629 (61,010 ) Restricted cash (80,886 ) — Repayment of capital lease obligations (1,637 ) (458 ) Dividends paid to stockholders (1,173,961 ) — Net cash provided by (used in) financing activities of continuing operations 47,416 (61,468 ) Net increase in cash 11,150 — Cash, beginning of period — — Cash, end of period $ 11,150 $ — Supplemental disclosure of cash flow information: Non-cash equity consideration $ 316,290 $ — Non-cash issuance of senior notes 551,000 — FAIRPOINT COMMUNICATIONS, INC. AND SUBSIDIARIES Unaudited Pro Forma Combined Statement of Operations (Non-GAAP) For the Three Months Ended June 30, 2007 (in millions, except per share data) Northern New England business (A) Legacy FairPoint (B) Merger Related Costs Pro Forma Adjustments Pro Forma Results for Combined Businesses Revenues $ 299 70 - (1 ) (C) $ 368 Operating expenses: Cost of services and sales, excluding depreciation and amortization 142 12 (9 ) (C)(D) 145 Selling, general and administrative expense 65 32 8 (I) (10 ) (D)(J) 95 Depreciation and amortization 58 12 4 (F) 74 Total operating expenses 265 56 8 (15 ) 314 Income from operations 34 14 (8 ) 14 54 Other income (expense): Interest expense (18 ) (10 ) - (22 ) (E)(H) (50 ) Interest and dividend income - Loss on derivative instruments - Other nonoperating, net 1 49 - (48 ) (G) 2 Total other expense (17 ) 39 - (70 ) (48 ) Income before income taxes 17 53 (8 ) (56 ) 6 Income tax (expense) benefit (7 ) (14 ) 3 (L) 19 (L) (2 ) Net income $ 10 39 (5 ) (37 ) $ 4 Basic weighted average shares outstanding 53.8 34.8 88.6 Diluted weighted average shares outstanding 53.8 34.9 88.7 Basic earnings per common share: Continuing operations $ 0.19 $ 0.05 Diluted earnings per common share: Continuing operations $ 0.19 $ 0.05 The accompanying notes are an integral part of these unaudited pro forma combined condensed financial statements. FAIRPOINT COMMUNICATIONS, INC. AND SUBSIDIARIES Unaudited Reconciliation of Net Income under GAAP to Pro Forma Adjusted EBITDA (Non-GAAP) (in millions) Three Months Ended Pro forma June 30, June 30, 2008 2007 EBITDA (1) Net Income 23 4 Depreciation and amortization 70 74 Interest expense 45 50 Income taxes 14 2 EBITDA 152 130 (Gain) loss on derivatives (43 ) — Estimated quarterly cost savings (3) — 28 Transition services agreement 49 — Non-cash pension and OPEB 7 6 Other one-time items 10 — Adjusted EBITDA (2) $ 175 $ 164 (1) EBITDA is defined as net income (loss) before interest expense, provision (benefit) for income taxes,depreciation and amortization. (2) Adjusted EBITDA is defined as EBITDA adjusted to exclude unusual or one-time non-recurring items,non-cash items and other adjustments and to include anticipated cost savings related to the mergerand other adjustments. (3) Represents the quarterly run-rate cost savings as a result of the merger, which FairPoint expected to achieve following the termination of the Transition Services Agreement which is expected to occur in November 2008.These cost savings relate to the elimination of approximately $390 million (based onfull year 2007 results) in annual costs and expenses, primarily consisting of shared corporate expenses allocated to the NorthernNew England business by Verizon. FairPoint believes that it can perform the corporate services provided by Verizon at a cost that is substantially less than that which was historically allocated to the Northern New England business. These costs will be replaced by (i) certain increased costs of approximately $254 million annually, (ii) the elimination of $18 million of annual revenue as a result of rate adjustments in Maine and (iii) the elimination of $6 million of annual revenue as a result of anticipated reductions in access charges in the future if a proceeding that is currently before the New Hampshire Public Utilities commission is decided adversely.There can be no assurances that these or any other cost savings will actually be realized. FAIRPOINT COMMUNICATIONS, INC. AND SUBSIDIARIES Revenue Detail (unaudited) (in thousands) Pro Forma Pro Forma Three months Three months Three Months Ended Ended Ended March 31, 2008 June 30, 2007 June 30, 2008 (A) (A) Local calling services $ 141,803 $ 145,316 $ 156,357 Interstate access 84,885 87,187 89,979 Intrastate access 14,613 16,007 16,989 Long distance services 49,090 48,624 51,205 Data and Internet services 30,552 30,653 28,928 Universal Service Fund high-cost loop 9,692 9,682 10,059 Other services 14,055 12,372 14,786 Total revenue $ 344,690 $ 349,841 $ 368,303 (A) Pro forma revenues for the three months ended March 31, 2008 and June 30, 2007 assume the acquisition of Legacy FairPoint occurred on January 1, 2007.Legacy FairPoint revenues are not included in the total revenue reported under GAAP for the three months ended March 31, 2008, which period was prior to the consummation of the merger.
